Title: To George Washington from Hugh Henry Brackenridge, 3 October 1794
From: Brackenridge, Hugh Henry
To: Washington, George


        
          Sir
          October 3rd 1794—Pitts-burgh
        
        arriving this moment with the haste of an express from what is called Parkinson’s ferry, where a meeting has been held on the Subject of the late disturbances, in haste I say to reach this place before the departure of the Post, I have Just time before the Closing of the mail to inclose your excellency a rough draught of a Copy of resolutions of that meeting; It is Just as it was Copied Under the Trees where the meeting was held. I enclose it to your excellency at the request and on behalf of the Secretary, who had not a moment to do himself that honour before it was necessary for me to Set Out. your excellency’s humbl. ser.
        
          H. Brackenridge
        
      